DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from claim 2 recites the limitation “as viscoelastic or non-Newtonian fluid”, but there is insufficient antecedent basis for this limitation in the claim as claim 2 does not require any viscoelastic or non-Newtonian fluid. Correction is required.
Claim 16 recites “complimentary”, which is wholly confusing and blurs the metes and bounds of the claim, as it is not clear what modification to the microfluidic device is and is not captured by the scope of the claim. “complimentary” is not used in the specification. Particularly, it is not clear if the “complimentary” microfluidic device of claim 16 is otherwise a duplicate or not of the microfluidic device of claim 15, or how (if at all) the two microfluidics devices are operatively connected to each other. Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gale et al. (US 2017/0306288; provided in the IDS dated 11/16/2020).
Gale teaches a method of isolating sperm of a fluid sample, comprising: separating, in an initial separation operation, the fluid sample via a microfluidic separating system into a first debris fluid volume and a first sperm fluid volume; reflowing the first sperm fluid volume and a dilution fluid through the microfluidic separating system to reprocess the first sperm fluid volume; and separating, in a subsequent separation operation, the first sperm fluid volume into a 10 second debris fluid volume and a second sperm fluid volume via the microfluidic separating system (¶0036), thus anticipating claim 1. 
Regarding claim 14, the inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. See M.P.E.P. §  2112 and 2111.04. this case, claim 14 is merely the inherent and intended outcome of the methods steps of claim 1. Gale teaches the same spiral microfluidic device as disclosed and the same claimed steps, as so is reasonably presumed to be inherently capable of meeting the functional limitations of the claim in its normal and usual operation and therefore anticipates claim 14 absent any showing to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gale et al. (US 2017/0306288; provided in the IDS dated 11/16/2020).
The teachings of Gale are relied upon as set forth above in rejecting claims 1 and 14 as anticipated under 35 U.S.C. § 102(a)(1). In the interest of compact prosecution and in view of the indefiniteness rejection above, this rejection addresses the embodiment of a “complimentary spiral microchannel structure” of claim 16 being a duplicate of the spiral microchannel architecture of claim 15.
Gale further teaches collecting 83% of the available sperm from the initial input sample (¶0084 and Fig. 12A), reading in-part on claims 3 and 4. Gale further teaches a final white blood cell concentration of 7% (as inferred from WBC collection percentage of 93%) ((¶0084 and Fig. 12A), reading in-part on claim 7. Gale teaches that the spiral microfluidic separating system separates sperm from other cells of a similar size based upon inertial differences imparted by the long tails of the sperm such that immotile sperm can be separated from the sample (¶0070), reading on claims 12 and 13. Gale further teaches a spiral microfluidic system for separating sperm from other cell types (0049 and Fig. 5A), reading on claim 15 and reading in-part on claim 16. Gale further teaches wherein the spiral microchannel structure includes an inlet and an outlet, wherein the outlet includes a branched flow splitter having a sperm fluid outlet oriented to receive the first sperm fluid volume and a debris outlet oriented to receive the first debris fluid volume, and wherein the inlet includes a sperm fluid inlet to receive the first sperm fluid volume and a dilution fluid inlet to receive the dilution fluid (Fig. 5A), reading on claim 17.
Regarding claim 2 and its dependent claims 3, 4, and 7, 9, 12, and 13, Gale does not expressly teach a method further comprising repeating the reflowing operation and the subsequent separation operation to produce consecutive sperm fluid volumes and 15 corresponding debris fluid volumes separated by the microfluidic separating system, such that a dilution fluid is combined with each consecutive sperm fluid volume flowed through the microfluidic separating system. However, Gale already teaches reprocessing (e.g. reflowing) the sperm cell sample to improve the resolution of the desired cell type, and so to further repeat the reprocessing step of Gale must be held prima facie obvious over Gale as repeating Gale’s reprocessing/reflowing step would necessarily improve the yield of a desired cell type such as the sperm cells taught by Gale. 
Regarding claim 7, optimization within prior art conditions or through routine experimentation will generally not support patentability absent a showing of criticality of the claimed range to the contrary. See M.P.E.P. § 2144.05, particularly subsections II and III. In this case, Gale teaches a final white blood cell concentration of 7% and so any further optimization of Gale’s methods to further reduce the total WBC fraction from the sperm fraction, such as the repeating the separating steps of Gale as expressly taught by Gale (e.g. reflowing/reprocessing), must be held prima facie obvious absent any showing to the contrary and reasonably commensurate to the scope of the claim(s).
Regarding claims 10, 12, and 13, the inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. See M.P.E.P. §  2112 and 2111.04. this case, the transitioning step of claim 10 is merely the inherent and intended outcome of the methods steps of claim 2, and so must be held prima facie obvious for the same reasons as given above for claim 2. Regarding the wherein clauses  of claims 12 and 13 and absent any showing to the contrary, these dependent claims only recite the inherent and intended outcome of the method steps of claim 2 and which is made explicit by Gale as Gale teaches that the spiral microfluidic separating system separates sperm from other cells of a similar size based upon inertial differences imparted by the long tails of the sperm such that immotile sperm can be separated from the sample. Gale teaches the same spiral microfluidic device as disclosed and the same claimed steps, as so is reasonably presumed to be inherently capable of meeting the functional limitations of the claims in its normal and usual operation absent any showing to the contrary.
Regarding claim 16, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See M.P.E.P. §  2144.04(VI)(B). In this case and in view of the indefiniteness rejection above, claim 16 only appears to duplicate the spiral microchannel architecture of claim 15 and so duplicating the spiral microfluidic device of Gale in Gale’s methods of sperm sorting must be held prima facie obvious absent any showing to the contrary.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gale as applied to claims 1-3 above, and further in view of Takayama (US 2006/0270021; Reference A).
The teachings of Gale are relied upon as set forth above. Gale further teaches that the microfluidic methods are capable of rapid purification of sperm (¶0070), reading in-part on claims 5 and 6. Gale further teaches IVF (in vitro fertilization) is a time-sensitive procedure that requires coordination between oocyte collection and sperm collection (¶0003), reading in-part on claims 5 and 6.
Regarding claim 5, Gale does not teach a method producing a final fluid sample in less than 20 minutes. Regarding claim 6, Gale does not teach a final fluid sample volume of 2.5 ml or less. Gale teaches that spiral microfluidic separating systems can achieve filtration of samples in short distances at low flow rates (¶0049), reading in-part on claims 5 and 6. Gale teaches that optimization in-part of flow rates of achieve sperm separation from other cell types in a sample (¶0066), reading in-part on claims 5 and 6.
Takayama teaches an integrated microfluidic sperm isolation and oocyte insemination device and associated methods thereof (Abstract). Takayama teaches methods of sorting sperm in the microfluidic device wherein the residence time within the device is 20 seconds in the main separation channel to allow for efficient collection of motile sperm (¶0073), reading on claim 5. Takayama teaches methods of sorting sperm in the microfluidic device wherein the final volume collected is 30-40 µL (¶0077), reading on claim 6.
Regarding claim 5, it would have been obvious to a person of ordinary skill in the art before the invention was filed to further reduce the processing time of the sperm sorting methods of Gale to 20 minutes or less in view of Takayama.  A person of ordinary skill in the art would have had a reasonable expectation of success to do so because both Gale and Takayama are directed towards methods of sperm sorting in microfluidic devices, because Takayama teaches a processing time in a similar and related microfluidic device of less than 20 minute, and because Gale describes their methods as rapid. The skilled artisan would have been motivated to do so because reducing the processing in Gale’s sperm sorting methods would likely improve upon downstream methods of IVF by reducing the time needed to sort suitable sperm.
Regarding claim 6, it would have been obvious to a person of ordinary skill in the art before the invention was filed to further prepare a final fluid sample volume of 2.5 ml or less in view of Takayama.  A person of ordinary skill in the art would have had a reasonable expectation of success to do so because both Gale and Takayama are directed towards methods of sperm sorting in microfluidic devices and because Takayama teaches a final fluid volume in a similar and related microfluidic device of less than 2.5 ml. The skilled artisan would have been motivated to do so because reducing final fluid volume in Gale’s sperm sorting methods would likely improve upon downstream methods of IVF by yield a highly concentration sperm solution that can then be diluted to a desirable concentration for IVF.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gale as applied to claims 1, 2, and 10 above, and further in view of Kapur et al. (US 2016/0123858; Reference B) and Will et al. (J Assist Reprod Genet (2011), 28, 711-724; Reference U).
The teachings of Gale are relied upon as set forth above.
	Regarding claim 8, Gale silent if the final fluid sample is a Newtonian fluid. Regarding claim 11, Gale is silent regarding a fluid sample transition to a Newtonian fluid within 5% of linear dependency of viscosity as a function of shear rate.
Kapur teaches a microfluidic device for concentrating cells/particles (Abstract, ¶0002, ¶0039). Kapur teaches sperm as an exemplary cell type (¶0065). Kapur teaches Newtonian fluids as being water or physiological saline solutions (¶0116), reading in-part on claim 8.
	Will teaches DIPSO, HEPES, MOPS, and a combination of HEPES and MOPS as pH buffers (in aqueous solutions) for sperm washing (Table 2 and p713, subheading “2. Solubility”), reading in-part on claim 8. Will teaches that HEPES is an exemplary sperm buffer for storage of sperm from a variety of species and temperatures and to mature oocytes and fertilize eggs for IVF (p716-717, subheading “HEPES”, paragraph starting “HEPES…” through paragraph ending “…mammalian embryo development.”), reading in-part on claim 8.
	Regarding claim 8, it would have been obvious to a person of ordinary skill in the art before the invention was filed to  substitute the unspecified fluid of Gale in Gale’s methods of microfluidic sperm sorting the aqueous buffered Newtonian fluids of Will in view of Kapur.  A person of ordinary skill in the art would have had a reasonable expectation of success to do so because Gale contemplates IVF as a downstream use of the sorted sperm, Will is directed towards aqueous buffered compositions for storing sperm and downstream IVF procedures, and because Kapur makes clear that such buffered solutions (e.g. the physiological saline solutions of Kapur) are likely Newtonian. The skilled artisan would have been motivated to do so because Will teaches that aqueous buffered solutions and particularly HEPES-buffered aqueous solutions are predictably advantageous for handling both sperm and oocytes for IVF, and so substitution would likely enhance the methods of Gale by providing an appropriate aqueous buffered (and Newtonian) solution compatible with downstream methods of IVF.
Regarding claim 11, the inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. See M.P.E.P. §  2112 and 2111.04. this case, claim 11 depends from the transitioning step of claim 10 is merely the inherent and intended outcome of the methods steps of claim 2, and so must be held prima facie obvious for the same reasons as given above for claim 2. Gale teaches the same spiral microfluidic device as disclosed and the same claimed steps, as so is reasonably presumed to be inherently capable of meeting the functional limitations of the claims in its normal and usual operation absent any showing to the contrary.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gale as applied to claim 1 above, and further in view of Gilligan et al. (US 2005/0052509; provided in the IDS dated 11/16/2020).
The teachings of Gale are relied upon as set forth above.
Regarding claim 18, Gale does not teach a spiral microfluidic separating system comprising a controller and pumps wherein the controller is configured to control the pumps for flowing the fluid sample through the spiral microchannel architecture. Regarding claim 19, Gale does not teach further comprising automatically repeating the reflowing operation and the subsequent separation operation, via the controller, to produce consecutive sperm fluid volumes separated by the spiral microchannel structure.
Gilligan teaches a microfluidic system for processing biological samples comprising a positive displacement pump, valves, and a system controller which automatically control the valve positioning such as to alternate which syringe supplies the microfluidic system with fluid (¶0004, ¶0044 and Fig. 3), reading on claims 18 and 19.
Regarding claims 18 and 19, it would have been obvious to a person of ordinary skill in the art before the invention was filed to add the system controller and pumps of Gilligan and the methods and microfluidic device of Gale such as to automate the reflowing/reprocessing step of Gale. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because both Gale and Gilligan are directed towards microfluidic devices for processing biological samples. The skilled artisan would have been motivated to do so because the addition and automation would predictably improve upon the sperm sorting methods and microfluidic device of Gale by reducing the need for human manual activity in the methods of Gale.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gale and Gilligan as applied to claims 1 and 18 above, and further in view of Craig et al. (US 2011/0250690; provided in the IDS dated 11/16/2020) and Appell et al. (Br J Urol (1977), 49(7), 751-756; Reference V).
The teachings of Gale and Gilligan are relied upon as set forth above.
Regarding claim 20, Gale and Gilligan do not further teach any incubator or heater.
Craig teaches a robotic microfluidic incubator system for microscopic examination and handling of embryos, oocytes, sperm, and/or cells for IVF (Abstract and ¶0060-0061). Craig teaches a microfluidic system comprising an incubator/heater (¶0249 and Fig. 77-79), reading on claim 20. Craig teaches that (methods of) cell culture require stable, well-controlled incubation temperatures which may be achieved by the addition of a heating element or a heating and cooling source (¶0251-0252), reading on claim 20.
Appell teaches that the optimal temperature for sperm to preserve sperm motility is about 20 °C and that sperm/semen kept at 37 °C lose both motility and viability (Abstract), reading on claim 20
It would have been obvious to a person of ordinary skill in the art before the invention was filed to further add the incubator/heater of Craig to the sperm sorting methods and microfluidic device of Gale. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because both Gale and Craig are directed towards microfluidic devices for the handling of sperm. The skilled artisan would have been motivated to do so because Appell teaches that the optimal temperature for sperm to preserve sperm motility is about 20 °C and that sperm/semen kept at 37 °C lose both motility and viability, and so the addition of Craig’s incubator/heater would predictably improve upon the methods of Gale by being able to optimize the temperature to maintain sperm viability and motility in the methods of Gale.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gale as applied to claim 1 above, and further in view of Berendsen et al. (20th International Conference on Miniaturized Systems for Chemistry and Life Sciences (2016), 2 pages; Reference W).
The teachings of Gale are relied upon as set forth above. Gale further teaches processing seminal fluid (¶0036), reading in-part on claim 21.
	Regarding claim 21, Gale does not teach further washing cells from seminal plasma using a tangential filtration unit.
	Berendsen teaches a pinched flow tangential filtration method for separating spermatozoa from larger particles with a collection efficiency of 94 ± 2% and a separation efficiency of 100% (Abstract; Fig. 4 and “Improved PFF/tangential filter design”), reading on claim 21.
	It would have been obvious to a person of ordinary skill in the art before the invention was filed to further wash/process the sorted sperm cells of Gale through tangential filter of Berendsen. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because both Gale and Berendsen are directed towards microfluidic devices and methods of sperm sorting. The skilled artisan would have been motivated to do so because Berendsen teaches that tangential filtration would be predictably advantageous to further purify and separate the sperm of Gale from the other cells in the seminal fluid of Gale.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653